 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 921 
In the House of Representatives, U. S., 
 
November 19, 2009 
 
RESOLUTION 
Electing a minority member to a standing committee. 
 
 
That the following named Members be, and they are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Armed Services:Mr. Owens (to rank immediately after Mr. Murphy of New York).

Committee on Homeland Security:Mr. Owens (to rank immediately after Mr. Luján).

Committee on Science and Technology:Mr. Garamendi (to rank immediately after Mr. Griffith).

Committee on Transportation and Infrastructure: Mr. Garamendi.

 
 
Lorraine C. Miller,Clerk. 
